                                      UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                       Debtor:   MARTIN EDWARD HUSSAK
                 Case Number:    4:14-BK-09856-BMW          Chapter: 7

          Date / Time / Room:    TUESDAY, OCTOBER 02, 2018 10:45 AM COURTROOM 446

         Bankruptcy Judge:       BRENDA M. WHINERY
              Courtroom Clerk:   REBECCA VOLZ
               Reporter / ECR:   WESLEY STANGRET                                                    0.00


Matter:
              MOTION TO VACATE ORDER ENTERED ON 02/23/18 AT DOCKET ENTRY 129 APPROVING STIPULATED
              COMPROMISE
              R / M #: 130 / 0



Appearances:

        H. LEE HORNER REPRESENTING MARTIN HUSSAK AND APPEARING IN PERSON
        JANET LINTON REPRESENTING ALAN SOLOT AND APPEARING IN PERSON
        ADAM NACH REPRESENTING THE CHAPTER 7 TRUSTEE AND APPEARING BY VIDEO




    Case 4:14-bk-09856-BMW                 Doc 140 Filed 10/02/18 Entered 10/12/18 12:24:25 Desc
Page 1 of 2                                                                            10/12/2018 12:24:11PM
                                            Main Document Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:14-BK-09856-BMW          TUESDAY, OCTOBER 02, 2018 10:45 AM


Proceedings:                                                                                                  1.00


          Mr. Horner reports that there is no resolution. If this Court allows, his client is prepared to
          prosecute the malpractice claim in state court at his expense.

          The Court states that the order approving the settlement is a final order. The final order was
          not appealed. Is this motion being brought pursuant to Rule 60 of the FRCP?

          Mr. Horner reports that his client did not receive notice. There was lack of due process. He
          filed his Notice of Appearance over the counter after the motion to approve the 9019
          settlement had been filed. He was not aware of the pending motion.

          The Court states that the settlement was noticed out before Debtor's counsel made an
          appearance. Did counsel review the docket after entering his appearance?

          Mr. Horner reports that he was not aware the stipulation was pending. The last item he saw
          indicated that the matter was stayed.

          The Court explains that the matter was not stayed. The order specifically stated that the Court
          would consider an amended stipulation and order which addressed all of the Court's concerns.
          Only the estate's interest and pre-petition claims were resolved. The post-petition claims were
          not resolved as part of this settlement. The debtor was not a party to the stipulation because it
          was strictly as to the estate's interest. Does anyone disagree with the Court's interpretation of
          its order?

          Ms. Linton and Mr. Nach agree with the Court's interpretation.

          Mr. Horner states that he now understands that only the estate's claims against Mr. Solot have
          been settled. His motion is resolved.

          COURT: THE MOTION TO VACATE IS DENIED. THE ORDER AT DOCKET ENTRY 129 STANDS.
          NO FURTHER HEARINGS WILL BE SET.




     Case 4:14-bk-09856-BMW                Doc 140 Filed 10/02/18 Entered 10/12/18 12:24:25 Desc
Page 2 of 2                                                                            10/12/2018 12:24:11PM
                                            Main Document Page 2 of 2
